DETAILED ACTION
Response to Amendment
The previous 112 2nd rejections of claim 5-9 have been overcome by amendment.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated 
	
Claim Rejections - 35 USC § 103
Claim(s) 1-27 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Nekkanti et al. (US 20160244567).
As to claims 1-27, Nekkanti (abs., claims, examples, tables, figures, 4-14, 34-35, 47, 58, Ex.5) discloses a process of washing linear PAS comprising a first washing stage (2 times, 75%NMP/25% water) and a second washing stage (5 times, 100% water, different form the first washing solvent).  The washing solution is generally free of acetone and washing is carried out in a sedimentation column at 15-120 °C, overlapping with the claimed range.  The resultant PAS is drained, filtered, and dried.  The resultant PAS shows 1.5-1.6 wt% of oligomer and 1990 poise measured with the claimed method. The resultant PAS shows Mw of 30k-60k and PDI of ≤4.3, yielding a range of Mn of ≥13.95k, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see 
 Nekkanti not teach the claimed properties of residue contents of claims 11-12 and 20-21.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by Nekkanti.  However, Nekkanti teaches a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. residue contents, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
	
	

Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued the disclosed temperature range 15-120 °C is referred to the first washing solvent. The examiner disagrees. Nekkanti (47) discloses the second washing solution may contains only water. Nekkanti clearly points out water can be a washing solution//solvent.  Nekkanti (35) discloses the washing solution can be controlled at 15-120 °C, overlapping with the claimed range.  
Therefore, the previous restriction and 103 rejections have been maintained and repeated.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766